Citation Nr: 1531749	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-23 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for chronic respiratory disorder, to include asbestosis, pulmonary granuloma and bronchiectasis, claimed as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel





INTRODUCTION

The Veteran served on active duty from September 1953 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Board has previously considered this claim.  In December 2013, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  The claim was again remanded to the AOJ in September 2014 to obtain clarification concerning from the VA examiner as to the etiology of the Veteran's lung disorder.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim decided below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was partly processed electronically using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent medical evidence or record establishes that the Veteran's respiratory disorder was neither caused by, nor is etiologically-related to any incident of active service, to include asbestos exposure.




CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a respiratory disorder, to include asbestosis, pulmonary granuloma and bronchiectasis, have not been met.  38 U.S.C.A. §§ 1110, 1133, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated in August 2012, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claim and the division of responsibility between the Veteran and VA for obtaining the required evidence.  The letter also advised the Veteran that he should provide specific information about the nature of the claimed disability resulting from asbestos exposure, including evidence that asbestosis existed from military service to the present.  This letter satisfied the requirements of Dingess and informed the appellant of how VA assigns the disability rating and effective date elements of a claim.  

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service treatment records, post-service treatment records and VA compensation and pension examination reports dated in October 2012, January 2014 and February 2015, and a May 2015 addendum report.  The claims folder also contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  

While the October 2012 and January 2014 examination reports show that the examiners reviewed the Veteran's service  and post-service treatment records, performed physical examinations, reviewed diagnostic test results and elicited from the Veteran the history of symptomatology associated with his claimed disorders, the Board found the examination reports inadequate, as the examiners did not provide clear rationales for their conclusions.  The examiner who performed the February 2015 examination reviewed the complete evidence of record and provided a rationale for his opinion that the Veteran's respiratory disorder is not related to service, to include asbestos exposure.  He provided and additional explanation in a May 2015 disability benefits questionnaire.  For these reasons, the Board concludes that the examination reports, taken as a whole, are adequate upon which to make a decision in this case.

Accordingly, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in connection with his claim and the claim may be adjudicated based on the current record.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Service connection is generally precluded for disabilities caused by using tobacco. See also 38 U.S.C.A. § 1103  and 38 C.F.R. § 3.300(a) (2014) (generally prohibiting service connection for death or disability due to an injury or disease attributable to the use of tobacco products by a veteran during active service); cf. VAOPGCPREC 6-2003 (October 28, 2003) (service connection is not precluded secondary to tobacco use after the veteran's service where a tobacco use disorder is proximately due to a service-connected disability).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the VA Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  The Court has held that VA must analyze a claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols of these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

These guidelines note that inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, cancers of the gastrointestinal tract, cancers of the larynx and pharynx, and cancers of the urogenital system (except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 3 (January 31, 1997); see also Ennis v. Brown, supra.  It is noted that persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolarygneal, gastrointestinal and urogenital cancers, and that the risk of developing bronchial cancer is increased in current cigarette smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos.  M21-1, Part VI, 7.21(b), p. 7- IV-3.

Under the provisions of the M21-1, Part VI, occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products, such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.
The Court has also held that "neither Manual M21-1, nor the Circular creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

The Veteran contends that he has a respiratory disorder, to include asbestosis, pulmonary granuloma and bronchiectasis, as a result of service aboard a U.S. Coast Guard Cutter (USCGC).  As his DD 214 confirms his last duty assignment was aboard the BARATARIA (WAVP-381), his exposure to asbestos is presumed.  However, there is no evidence in his service treatment records that he complained of, sought treatment for, or was diagnosed with a lung or respiratory disorder.  Although he was seen in sick call three times between January 1954 and February 1955 for the common cold, and had one episode of acute bronchitis in January 1955, he did not have any chronic respiratory disorder.  He was also found not to have such a diagnosis at the time of his August 1957 separation examination, when the nose, sinuses, lungs and chest were normal, and there was no indication of abnormal findings on his chest x-ray.  

Private post-service treatment records from dated in April 2007 show no active infiltrate or cardiopulmonary disease.  A July 2012 private treatment report shows that the Veteran was seen for a pulmonary consultation relating to abnormalities seen on a chest CT scan.  The clinician noted that his pulmonary history included smoking two packs of cigarettes per day for 10 years, and quitting in 1963.  Although the examiner noted that approximately 2-3 years earlier, he was diagnosed as having "asbestosis" due to a finding on a May 2008 chest x-ray and CT scan, he found that the possibility that the Veteran had asbestosis was "somewhat questionable."  The diagnosis based on the CT scans was probable calcified granuloma or histiocytoma of the left lung, or intrapulmonary Hamartoma, stable; focal bronchiectasis of the right middle lobe with some element of cystic formation stable, possibly post-traumatic with aspiration; and no definitive evidence for asbestosis of the lung.

June 2012 private treatment reports showed a stable, calcified mass on the lung, most likely representing a benign granuloma.  The clinician found no evidence of asbestosis or any other disease that he attributed to the Veteran's shipboard service.

In October 2012, the Veteran was afforded a VA respiratory examination.  The examiner reviewed the results of CT scans and pulmonary function tests and diagnosed the Veteran as having pulmonary granuloma and bronchiectasis, both originating in 2009.  Although the clinician opined that the Veteran's lung disorder was less likely than not caused by service, she apparently based her conclusion only on the private treatment reports, without providing any rationale.

In January 2014, a second VA examiner reviewed the Veteran's complete claims folder and was asked to provide an opinion as to the etiology of the Veteran's lung disorders.  While the examiner concluded that the Veteran's bronchial infections in service were not related to his recently-diagnosed granulomatous/bronchiectasis, she stated only that many things can cause this, and added that additional pulmonary function testing could provide better answers.

In February 2015, the Veteran was afforded a VA examination by a pulmonologist.  He noted that the radiographic findings were not compatible with what is considered to be asbestosis, his physical examination did not suggest pulmonary
fibrosis, a common feature of asbestosis, and he was not significantly
symptomatic.  He concluded that the Veteran did not have asbestosis, but instead, had an "unusual parenchymal lung disease with cavitations," nodular densities and a calcified mass with some nodular infiltrates.  However, he only stated that the etiology of these changes was unclear and further testing would be recommended in the future.

In May 2015, the examiner who performed February 2015 examination provided an examination addendum to clarify his previous opinion.  He noted that the Veteran had had a previous 10-year-history of smoking cigarettes, and had been exposed to asbestos during his military service.  He noted that he had sustained a significant weight loss approximately three years earlier, which prompted the lung testing.  During the examination, the examiner reviewed new CT scans, which revealed multiple pulmonary nodules of varying size and type, and again reviewed the January 2015 pulmonary function test results.  He noted that, although the Veteran had undergone extensive testing by the pulmonary service at the Togus VA
facility, no respiratory or pulmonary condition had been identified that could be related to asbestos exposure while in service.  He added that there was no evidence of asbestosis or pulmonary fibrosis disease in the lungs, and no evidence of other pulmonary disease or findings that could be related to asbestos exposure while in service.  He also observed that the Veteran's service treatment records revealed no complaints or treatment that would account for the current "unusual" pulmonary findings.  

In concluding that it was less likely than not that the Veteran's current lung disorder was caused by any incident of military service, he explained that the Veteran had multiple unusual pulmonary findings which are not traditionally associated with asbestos exposure.  He noted that these findings were unusual in that no
specific causative agent could be identified as the etiology for these findings.  He stated that, while ongoing investigation was in progress in an attempt to identify the cause and treat these "unusual" pulmonary findings, ascribing the findings to asbestos exposure could not be done due to the unusual nature of these findings and the lack of similar findings in other people exposed to asbestos fibers.

Based on a review of the complete evidence of record , the Board concludes that the probative evidence weighs against the Veteran's claim of entitlement to service connection for a respiratory disorder, to include asbestosis, pulmonary granuloma and bronchiectasis, claimed as a result of asbestos exposure.  As noted above, the Veteran's service records show that he served aboard a USCGC.

However, a VA examiner reviewed the Veteran's service treatment records, considering the full range of possible causal factors in arriving at the conclusion that he did not have a respiratory disorder as a result of military service.  Significantly, the examiner noted that the Veteran's recent diagnostic tests demonstrated multiple unusual pulmonary findings which are not traditionally associated with asbestos exposure.  The examiner provided a through, well-reasoned explanation for his opinion.  Although the examiner considered the Veteran's personal statements concerning his reports of having been exposed to asbestos during service, he nonetheless concluded that current disorder was not related to service.  

In addition to the medical and military evidence of record, the Board has also considered the Veteran's personal contention that he has a chronic respiratory disorder related to asbestos exposure in service.  The law recognizes that laypersons are competent to report what they experience with their own senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, his reports are entitled to some probative weight.  However, as a layperson without medical training or experience, the Veteran is not competent to offer an opinion on complex issue, such as ascribing shortness of breath without a specific respiratory disorder to shipboard service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, his assertions do not constitute competent medical evidence.

Accordingly, the Board concludes that the most probative evidence of record does not support a grant of service connection for a respiratory disorder, to include asbestosis, pulmonary granuloma and bronchiectasis, claimed as a result of asbestos exposure.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).




								ORDER ON NEXT PAGE


ORDER

Entitlement to service connection for a respiratory disorder, to include asbestosis, pulmonary granuloma and bronchiectasis, claimed as a result of asbestos exposure, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


